Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-13, 15-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US PGPUB 2016/0306524 hereinafter referenced as Park in view of Szeto et al., US Patent 9,916,073 hereinafter referenced as Szeto.

As to claim 1, Park discloses a method comprising: at an electronic device with a display, and a first input region that is separate from the display: detecting a first press input on the first input region (e.g. button 232, fig. 5A); 
in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see paragraphs 162-164); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (see paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (see paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (see paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (see Figs. 5A and 5B).
Park does not specifically disclose adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function.
However, in the same endeavor, Szeto discloses adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function (as shown in figs. 3 and 4, when the force magnitude changed to F2, the processor 130 modifies the foreground graphical element 240 on the display screen 126 in a manner to move, to a second destination position d2 farther away from the first edge 112 than the first destination d1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park to further include Szeto’s graphical element controlling method in order to improve user interaction with the device.

As to claim 23, Park discloses an electronic device, comprising: a display that is disposed on a front-side of the device (fig. 2A); 
a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (e.g. fig. 2B button 232); 
one or more tactile output generators for generating tactile outputs; one or more processors (see paragraphs 104-106); 
memory (see paragraph 72); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing operations including: detecting a first press input on the first input region (see paragraphs 107); 
in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see Figs. 5A and 5B and paragraphs 159, 160); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (e.g. paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (e.g. paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size (e.g. Figs. 5A and 5B and paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (e.g. Figs. 5A and 5B and paragraphs 162-164).
Park does not specifically disclose adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function.
However, in the same endeavor, Szeto discloses adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function (as shown in figs. 3 and 4, when the force magnitude changed to F2, the processor 130 modifies the foreground graphical element 240 on the display screen 126 in a manner to move, to a second destination position d2 farther away from the first edge 112 than the first destination d1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park to further include Szeto’s graphical element controlling method in order to improve user interaction with the device.

As to claim 24, Park discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (e.g. paragraph 107), which when executed by an electronic device with a display that is disposed on a front-side of the device (e.g. fig. 2A), a first input region that is disposed on one or more peripheral-sides of the device adjacent to the front-side of the device (e.g. fig. 2B, button 232), and one or more tactile output generators for generating tactile outputs, cause the device to perform operations comprising: 
detecting a first press input on the first input region; in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets first criteria, displaying, on the display, a first control corresponding to a first control function of the device, wherein the first control is displayed with a first size and includes a value indicator to represent that a current value of the first control function of the device is a first value (see Figs. 5A and 5B and paragraphs 159, 160); 
after displaying the first control with the first size and the value indicator representing the first value of the first control function: in accordance with a determination that a subsequent press input has not been detected on the first input region within a threshold time from when the first press input was detected, ceasing to display the first control (e.g. paragraphs 120 and 156); and 
in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected: adjusting the current value of the first control function of the device from the first value to a second value that is different from the first value, wherein the second value is selected in accordance with the second press input (e.g. Figs. 5A and 5B and paragraphs 162-164); 
adjusting a size of the first control from the first size to a second size distinct from the first size, (e.g. Figs. 5A and 5B and paragraphs 162-164); and 
changing an appearance of the value indicator in the first control to represent that the current value of the first control function is the second value (e.g. Figs. 5A and 5B).
Park does not specifically disclose adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function.
However, in the same endeavor, Szeto discloses adjusting the size of the first control including reducing a first dimension of the first control that is different from a second dimension of the first control, wherein the second dimension of the first control corresponds to a value range of the first control function (as shown in figs. 3 and 4, when the force magnitude changed to F2, the processor 130 modifies the foreground graphical element 240 on the display screen 126 in a manner to move, to a second destination position d2 farther away from the first edge 112 than the first destination d1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park to further include Szeto’s graphical element controlling method in order to improve user interaction with the device.

As to claim 2, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses in response to detecting the first press input on the first input region: in accordance with a determination that the first press input meets the first criteria, displaying, on the display, a second control corresponding to a second control function of the device concurrently with the first control corresponding to the first control function of the device; and after displaying the first control and the second control: in accordance with a determination that the second press input has been detected on the first input region within the threshold time from when the first press input was detected: ceasing to display the second control corresponding to the second control function of the device, while maintaining display of the first control corresponding to the first control function of the device (Park, see Fig. 19 and paragraphs 235 and Fig. 5C and paragraphs 162-168 and paragraph 156 regarding timeout).

As to claim 3, the combination of Park and Szeto discloses the method of claim 2. The combination further discloses while displaying the first control and the value indicator corresponding to the first control function, detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region corresponds to a request to change a current mode of the second control function from a first mode to a second mode distinct from the first mode: ceasing to display the first control and the value indicator corresponding to the first control function; and changing an appearance of the second control corresponding to the second control function to indicate that the current mode of the second control function is the second mode (Park, see paragraph 175 regarding powering off the display; also paragraphs 179-181 regarding lock).

As to claim 4, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses displaying the first control corresponding to the first control function includes: moving the first control onto the display from a first location adjacent to the first input region to a second location that is farther from the first input region than the first location (Szeto, as shown in figs. 3 and 4, when the force magnitude changed to F2, the processor 130 modifies the foreground graphical element 240 on the display screen 126 in a manner to move, to a second destination position d2 farther away from the first edge 112 than the first destination d1).

As to claim 6, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses adjusting the size of the first control from the first size to the second size in accordance with a determination that a second press input has been detected on the first input region within the threshold time from when the first press input was detected, includes: increasing the second dimension of the first control that corresponds to the value range of the first control function (Szeto, in some embodiments, the destination position of the first edge portion 242 reaches a maximal recessed destination position dmax when the amplitude of the first measured value exceeds a given threshold amplitude fth, figs. 3 and 4; wherein the graphical element changed its height and width).

As to claim 7, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses the second press input has been detected on the first input region within the threshold time and the size of the first control is adjusted from the first size to the second size, and wherein the method includes: while displaying the first control with the second size and the value indicator representing that the current value of the first control function is the second value, detecting a third press input on the first input region (e.g. paragraphs 162-164); and 
in response to detecting the third press input on the first input region: in accordance with a determination that the third press input corresponds to a request to change the current value of the first control function to an end value of the first control function: adjusting the current value of the first control function of the device from the second value to the end value of the first control function; adjusting the size of the first control from the second size to a third size distinct from the second size (e.g. paragraphs 162-164); 
changing the appearance of the value indicator in the first control to represent that the current value of the first control function is the end value of the first control function (e.g. paragraphs 162-164); and 
adjusting the size of the first control from the third size back to the second size after an end of the third press input is detected (Szeto, the degree of deformation can be defined by a destination position d and a width w as shown in FIGS. 3 and 4. In some embodiments, the deformation recedes once the force being applied by the user is released, having a graphical effect of the depicted elastic material returning to a relaxed state and the first edge portion 242 returning to its original destination position as shown in FIG. 2). 

As to claim 8, the combination of Park and Szeto discloses the method of claim 7. The combination further discloses in response to detecting the third press input on the first input region: in accordance with a determination that the second value is a first end value of the first control function and the third press input corresponds to a request to change the current value of the first control function beyond the first end value of the first control function: adjusting the size of the first control from the second size to the third size distinct from the second size (Park, Fig. 11C and paragraph 326 and 328); 
adjusting the size of the first control from the third size back to the second size after an end of the third press input is detected (Park, Fig. 11C, 11D and paragraph 327); and 
displaying the value indicator with a corresponding appearance that represents that the current value of the first control function remains unchanged at the first end value of the first control function (Szeto, as shown in figs. 3 and 4, the transition state can include a movement of the first edge portion 242 in response to a force which can be similar to how a flexible material would change its shape upon receiving such a force. For instance, the movement can deform a straight edge into a curved edge, or vice versa, and therefore change the shape of the initial, undeformed first edge portion 242. Once deformed, the first edge portion 242 can be said to be in a stressed state (e.g., compressed or stretched), and once the force is released, the first edge portion 242 can revert to its initial shape or relaxed state).

As to claim 11, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses a sequence of one or more press inputs have been detected on the first input region and the size of the first control is currently displayed with the second size and with the value indicator representing that the current value of the first control function is a fourth value that is distinct from an end value of the first control function, and the method includes: after the sequence of one or more press inputs detected on the first input region and while the first control is displayed with the second size and the value indicator representing the fourth value, detecting a fourth press input on the first input region (e.g. paragraphs 162-164); and 
in response to detecting the fourth press input on the first input region: in accordance with a determination that the fourth press input corresponds to a request to change the current value of the first control function to an end value of the first control function: generating a first tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (Park, [0104] The haptic module 154 generates various tactile effects which a user can feel. A representative example of the tactile effects generated by the haptic module 154 includes vibration).

As to claim 12, the combination of Park and Szeto discloses the method of claim 11. The combination further discloses while the first control is displayed and the value indicator represents that the current value of the first control function is the fourth value, detecting a third touch input on a touch- sensitive surface that is separate from the first input region (e.g. paragraphs 162-164); and 
in response to detecting the third touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination that the third touch input corresponds to a request to change the current value of the first control function to the end value of the first control function: generating a second tactile output in conjunction with adjusting the current value of the first control function of the device from the fourth value to the end value of the first control function (Park, [0104] The haptic module 154 generates various tactile effects which a user can feel. A representative example of the tactile effects generated by the haptic module 154 includes vibration).

As to claim 13, the combination of Park and Szeto discloses the method of claim 12. The combination further discloses a respective tactile output characteristic of the first tactile output has a first value and the respective tactile output characteristic of the second tactile output has a second value that is different from the first value (Park, e.g. paragraph 104).

As to claim 15, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses while displaying the first control and the value indicator representing the current value of the first control function, detecting a fourth touch input on a touch-sensitive surface that is separate from the first input region; and in response to detecting the fourth touch input on the touch-sensitive surface that is separate from the first input region: in accordance with a determination that the fourth touch input is detected at a location that corresponds to a location of the first control on the display and that the fourth touch input meets control-expansion criteria: displaying a control user interface region including the first control and a plurality of controls that are distinct from the first control (e.g. Szeto, figs. 3-4).

As to claim 16, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses in accordance with a determination that the first press input meets the first criteria, displaying, on the display, the first control corresponding to the first control function of the device includes: in accordance with a determination that a currently used output device is a first output device among a plurality of output devices associated with the electronic device, displaying the first control to control an output level of the first output device; and in accordance with a determination that the currently used output device is a second output device among a plurality of output devices that is distinct from the first output device, displaying the first control to control an output level of the second output device (e.g. Szeto, figs. 3-4).

As to claim 17, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses detecting an input on a second input region that is separate from the display; and in response to detecting the input on the second input region: in accordance with a determination that the input on the second input region meets second criteria, changing a current mode of a second control corresponding to a second control function of the device from a first mode to a second mode that is distinct from the first mode; and displaying, on the display, a representation of the second control to represent that the current mode of the second control is the second mode (e.g. Park, paragraph 177-181).

As to claim 20, the combination of Park and Szeto discloses the method of claim 17. The combination further discloses in response to detecting the input on the second input region and in accordance with the determination that the input on the second input region meets the second criteria, displaying an indicator of the current value the first control corresponding to the first control function, concurrently with the representation of the second control corresponding to the second control function (Park, see paragraph 74 and 75).

As to claim 21, the combination of Park and Szeto discloses the method of claim 17. The combination further discloses after displaying the representation of the second control to represent that the current mode of the second control is the second mode: detecting a fifth press input on the first input region; and in response to detecting the fifth press input on the first input region: in accordance with a determination that the fifth press input meets the first criteria and that the current mode of the second control is the second mode, forgoing displaying, on the display, the first control corresponding to the first control function of the device (Park, see paragraph 74 and 75).

As to claim 22, the combination of Park and Szeto discloses the method of claim 1. The combination further discloses the first press input is detected while the device is in a display-off state and the first control is displayed on a first version of a wake screen of the device, and displaying the first version of the wake screen forgoes displaying at least one user interface object shown on a second version of the wake screen that is displayed in response to a request to transition from the display-off state to a display-on state other than a press input on the first input region that meets the first criteria (Park, see paragraph 172-175).

25. (Canceled)

26. (Canceled)

27. (Canceled) 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Szeto as applied to claim 4 above, and further in view of Guihot, US PGPUB 2017/00111624.

As to claim 5, the combination of Park and Szeto does not specifically disclose the method of claim 4, wherein displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a determination that the device is being held in a second orientation, displaying the first control aligned with the first input region, offset from the centrally aligned configuration.
However, in the same endeavor Guilhot disclose displaying the first control corresponding to the first control function includes: in accordance with a determination that the device is being held in a first orientation, displaying the first control in a centrally aligned configuration on the display; and in accordance with a determination that the device is being held in a second orientation, displaying the first control aligned with the first input region, offset from the centrally aligned configuration (paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park and Szeto to further include Guihot’s display control method in order to improve user interaction with the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Szeto as applied to claim 12 above, and further in view of Saito, US PGPUB 2015/0277564.

As to claim 14, the combination of Park and Szeto does not specifically disclose the method of claim 13, wherein a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input.
However, in the same endeavor, Saito discloses a first tactile output characteristic of the first tactile output has a predefined fixed value that is independent of a characteristic value of the fourth press input, and the first tactile output characteristic of the second tactile output has variable value that is determined based on a characteristic speed of the third touch input (e.g. paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Park and Szeto to further include Saito’s volume increasing method in order to improve user interaction with the device.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Szeto as applied to claim 17 above, and further in view of Ku et al., US PGPUB 2015/0268752 hereinafter referenced as Ku.

As to claim 18, the combination of Park and Szeto does not specifically disclose the method of claim 17, wherein after displaying the representation of the second control to represent that the current mode of the second control is the second mode: in accordance with a determination a subsequent input is detected on the second input region or at a location on a touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold time from when the input on the second input region was detected: changing the current mode of the second control from the second mode to the first mode; and updating the representation of the second control to represent that the current mode of the second control is the first mode; and in accordance with a determination a subsequent input is not detected on the second input region or at a location on the touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold time from when the input on the second input region was detected: ceasing to display the representation of the second control. 
However, Ku teaches: after displaying the representation of the second control to represent that the current mode of the second control is the second mode: in accordance with a determination a subsequent input is detected on the second input region or at a location on a touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: changing the current mode of the second control from the second mode to the first mode; and updating the representation of the second control to represent that the current mode of the second control is the first mode; and in accordance with a determination a subsequent input is not detected on the second input region or at a location on the touch-sensitive surface that corresponds to a location of the representation of the second control on the display, within the threshold amount of time from the time when the input on the second input region was detected: ceasing to display the representation of the second control (see paragraph 74 and 75).
It would have been obvious to a person having ordinary skill in the art to combine the silent mode as taught by Ku with the touch screen and volume controls of Park for the purpose of enhancing a similar system with a known means for predictable results.

As to claim 19, the combination of Park, Szeto and Ku discloses the method of claim 18. The combination further discloses the threshold time is a first threshold amount of time; and the method includes: after displaying the representation of the second control to represent that the current mode of the toggle control is the second mode: reducing visual prominence of the representation of the second control after a second threshold amount of time has elapsed since the time when the input on the second input region was detected, wherein the second threshold amount of time is shorter than the first threshold amount of time (Ku, see paragraph 74 and 75). 



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon an objected claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        5/19/2022